 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNiagara Falls Memorial Medical Center, Inc. andBuffalo & Western New York Hospital & NursingHome Council, AFL-CIO. Cases 3-CA-6814 and3- CA 6933May 25, 1978DECISION AND ORDERBY MEMBERS PENELLO. MuRPHY. AND TRUESDAI.On October 6, 1977, Administrative Law Judge Al-mira A. Stevenson issued the attached Decision inthis proceeding. Thereafter, the General Counsel, theCharging Party, and the Respondent filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge. tomodify her remedy,3 and to adopt her recommendedOrder, as modified herein.The Administrative Law Judge concluded, inter'lThe General C('unsel. the Charging Party and the Respondent haoeexcepted to certain credibility findings made by the Administrative ILawJudge. It is the Board's established policy not to overrule an Administra-tive Law Judge's resolutions with respect to credibility unless the clear pre-ponderance of all of the relevant evidence convinces us that the resolutionsare incorrect Standard Dry uall Products. Inc. 91 NLRB 544 1950), enfd188 F.2d 362 (('A. 3 1951I). We have carelully examined the record andfind no basis for reversing her findings.In sec. ll (C, ,of her Decision, the Administrative Iaw Judge inadver-tently states that employee Lee became ill at work on January 16. 1977.rather than January 17, 1977.2 Respondent has excepted to the Administrative Law Judge's conclusionthat it violated Sec. 8(a)( 1 of the Act by interrogating and threateningStephen Ward in July 1976 Respondent argues that neither the charge dal-ed November 5, 1976, nor the complaint. dated February 17. 1977, allegedthat these incidents were unlawful and, therefore, any finding based thereonis barred under Sec. IO(b) of the Act. Respondent further argues that theseincidents were not fully litigated The original charge in this proceedingalleged, inter alia, that by "the above and other acts," Respondent has inter-fered with. restrained, and coerced employees in the exercise of the rightsguaranteed in Sec 7 of the Act. We have held that it is not necessary toallege each unfair labor practice to be litigated. See Benner Glaus (Co.. 209NLRB 686. 687 (1974). FTS Corp (Division of Hilco), 184 NLRB 787, 789(1970). We further note that the interrogation of, and the threat to, Ward inJuly 1976 were related to similar unlawful threats made to employees herein,including Ward. Furthermore, although counsel for the General Counselindicated at the hearing that she was "not contending that these conversa-tions are 8(a)(1), but merely background. because they are 10(b)," Respon-dent obviously did not rely on the disclaimer by the counsel for the GeneralCounsel. as it cross-examined Ward about the incidents and the matter wasfully litigated.The Administrative Law Judge inadvertently specified interest to bepaid at 7 percent. Pursuant to our decision in Florida Steel (orporation, 211NLRB 651 (1977). interest will be calculated according to the "adjustedprime rate" used by the U1.S. Internal Revenue Service for interest on taxpayments. See. generally. Isis Plumbing & Heating Co., 138 NLRH 716(1962).alia, that Respondent did not violate Section 8(a)(3)and (I) of the Act by reprimanding and suspendingemployees Chester Clark and Stephen Ward. We dis-agree with these findings for the reasons set forthbelow.Respondent operates a hospital in Niagara Falls,New York, and has about 1000 employees. TheUnion began an organizational campaign in Decem-ber 1975. The Union won a Board-conducted elec-tion on September 16. 1976, and was subsequentlycertified as the exclusive representative of a unit ofall full-time and part-time service and maintenanceemployees. Clark and Ward were among the mostactive union supporters both during and after theelection campaign. They attended union meetings,distributed literature, and each of them secured sig-natures on about 100 authorization cards on behalfof the Union. Clark and Ward were designated as theUnion's observers at the election, and subsequentlyserved as shop stewards and members of the Union'snegotiating team.I. Clark was hired as a carpenter in the mainte-nance department, in November 1975, by vice presi-dent of plant services, William Irr. On December 26,1975, Clark received a satisfactory rating in all as-pects of his work from his immediate supervisor, di-rector of maintenance, Leonard LaFrenere. On May7, 1976, LaFrenere gave Clark a copy of a "verbal"reprimand for driving his truck on the hospital'slawn. On October 1. 1976, 2 weeks after the Union'svictory in the election, Irr gave Clark a copy of anundated written notice of reprimand for alleged dis-regard of hospital property and sloppy workmanshipconcerning eight jobs performed between March andlate September 1976. A copy of this reprimand wasplaced in his file on October 12, 1976. On November4, 1976, Clark was given a typed copy of a notice ofreprimand, dated November 3, 1976, for "unsatisfac-tory workmanship, creating a safety hazard. etc.,"listing five additional complaints concerning workdone between June and late October 1976, and hewas suspended for 5 working days.On November 12, 1976, LaFrenere gave Clark hisannual performance review, wherein he was rated as"marginal" because he had sloppy work habits andcreated safety hazards. Clark was therefore deniedhis "l-year 10 cents-an-hour wage increase." On Jan-uary 4, 1977, Clark received another reprimand fromLaFrenere because he failed to clean up after a job,and he was suspended for 3 days.The Administrative Law Judge dismissed the com-plaint allegations that Clark was unlawfully repri-manded and suspended because of his union activi-ties on the grounds, inter alia, that there was noevidence of union animus by Irr and LaFrenere;236 NLRB No. 41342 NIAGARA FALLS MEMORIAL MEDIC AL CENTERClark was "guilty" of the misconduct with which hewas charged; there was no basis to find that Respon-dent departed from established disciplinary proce-dure; and the timing of Respondent's conduct wasnot a critical factor.It is clear, however, that Respondent's SupervisorsIrr and LaFrenere knew of Clark's union activity inJuly 1976. It is also clear from the entire record thatat times material herein Respondent, through variousofficials, demonstrated its union animus by certainactions against the unit employees because of theirunion activity, and we have adopted the Administra-tive Law Judge's finding that Respondent has vio-lated the Act by such conduct. Thus, Director ofFood Services Dominic Bianca unlawfully interro-gated employee Stephen Ward in July 1976 and em-ployees Carol Giarano and Mary Battaglia in Febru-ary 1977, and unlawfully threatened Ward the dayafter the election. Additionally, Respondent, throughBianca, unilaterally changed the kitchen employees'working conditions in February 1977 by not permit-ting any more personal telephone calls or the drink-ing of beverages in the kitchen, and by restrictingemployees to the kitchen, except when they were ontheir work breaks, which could be taken only in thecafeteria. Furthermore, Respondent, on two occa-sions, denied employee Cheryl Cody's request forunion representation at investigatory interviewswhich she reasonably believed would result in disci-plinary action against her. Respondent also violatedthe Act by issuing reprimands to Helen Lee. likeClark a shop steward and a member of the unionnegotiating committee, to discourage her union activ-ity.Furthermore, Respondent conceded that othermaintenance employees who were working withClark on several of the jobs for which he was repri-manded were not reprimanded. For example, asfound by the Administrative Law Judge, in MarchClark "and other maintenance employees were doingconstruction work ...[and] they used an antiquedesk as a work bench ..." and "they failed to pro-tect the rug from debris." In June, Clark and "othersfailed to use drop cloths to keep the area free fromdebris ...." In September, Clark and another em-ployee, Tolfa, left a job area without cleaning up.Clark was not in charge of any project for which hewas reprimanded. Yet Clark was the only employeeshown to have received reprimands for these pro-jects, despite Respondent's apparent dissatisfactionwith its maintenance employees generally. Thus theAdministrative Law Judge found that LaFrenere"rode hard" on the maintenance employees everyday, he complained "all the time about every job."and he "complained [daily] to everyhody ...aboutsloppy workmanship, or failure to clean up." Fur-thermore, although Clark was allegedly "verbally"reprimanded on several occasions beginning inMarch 1976, prior to October 1., 1976, Clark wasaware of only the reprimand he was given in May.Additionally, Respondent had a policy which re-quired that all disciplinary actions, including verbalreprimands, be reduced to writing and placed in theemplosee's personnel record at the time they occur.Respondent did not follow this policy with regard toClark. and indeed, as noted above, the notice of rep-rimand to Clark dated October 1, 1976, was notplaced in his personnel file until October 12, 1976,and there is no explanation by Respondent as to whythis was not done in accordance with its policy.Finally, contrary to the Administrative Law Judge.we find it significant that the timing of Respondent'saction in resurrecting old complaints, some of whichwere undated, and documenting new ones concern-ing Clark. was within a short time after the Union'svictory and Clark's designation as a shop stewardand a member of the Union's negotiating committee.When coupled with its actions against Lee and Ward,also shop stewards and members of the negotiatingcommittee, it is clear that Respondent, soon after theelection, commenced on a course of conduct de-signed to harass and intimidate the employees whowere the most active in the union campaign and whowould continue to be called upon as leaders in nego-tiations.Thus, even assuming that some of the complaintsagainst ('lark may have been justified, it is well es-tablished that action taken against employees bytheir employer which is motivated in whole or in partby their union activities violates Section 8(a)(3) of theAct, and the mere existence of valid grounds for dis-cipline is no defense to a charge that such action isunlawful.4In light of the entire record, especially thetiming of Respondent's actions, the disparate treat-ment of Clark. Respondent's departure from its poli-cy with respect to recording reprimands. and theother unfair labor practices committed against otheractive union adherents, we find that by issuing thereprimands to Clark and suspending him. Respon-dent discriminated against him because of his unionactivity. Accordingly. we find that by such conduct itviolated Section 8(a)(3) and (1) of the Act. We fur-ther find that, inasmuch as Clark was denied his "1-year 10 cents-an-hour wage increase" because of anannual review based on unlawfully issued repri-mands and suspensions. Respondent thereby furtherviolated Section 8(a)(3) and (I) of the Act.2. Ward was emplosed as an electrician in the3434 ( .... .. a, ( .a, h ( ., I/, 2'<( N I RB 874. 88, I 1 It7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance department for 6 years under the super-vision of Irr and LaFrenere. He had a good workrecord and received no reprimands or warnings untilFebruary 8, 1977, at which time he was suspended,assertedly for taking two 3-cent packages of jellyfrom the cafeteria without paying for them. In April1976, Ward began actively to solicit support for theUnion and, as noted above, served as an electionobserver, steward, and chief of the Union's negotiat-ing committee. Respondent learned of his union ac-tivity as early as July 1976, and at that time, Directorof Food Services Dominic Bianca told Ward that"things were going to change" at the hospital if theUnion got in, and that Ward would be "a fool" tovote for the Union. On September 17, 1976, Biancaremarked that Ward thought he was a "big hero"because the Union won the election, but that Ward"should wait 6 months and see if he would still be thehero he thought he was." On February 1, 1977, Bian-ca observed two kitchen employees talking to Ward,and instructed them not to talk to Ward while he wasin the kitchen on assignment.5On February 8, 1977, Bianca and Irr accusedWard of taking two packages of jelly from the cafete-ria without paying for them on that date. Ward re-sponded by asking if Respondent could prove thataccusation. Bianca told Ward he saw him do it. Irrthen suspended Ward, pending discharge. Aftermeeting with the Union over this matter, Respondentsuspended Ward for 3-l2 days. The AdministrativeLaw Judge concluded that Ward in fact took the jellywithout paying for it and that therefore he was sus-pended for good cause. We do not agree.It is clear from the entire record that Respondenthad knowledge of Ward's union activity and its ac-tions with respect to Ward were part of the pattern ofharassment directed at the union stewards and themembers of the negotiating team. Thus, as we havenoted above, Ward was subjected to unlawful inter-ference by Bianca both before and after the election,and Clark and Lee were given reprimands and sus-pensions because of their union activity. Further-more, although the Administrative Law Judge foundthat there was no indication that stealing by employ-ees was tolerated or that Ward was treated different-ly from any other employee, the record shows thatLaFrenere admitted that occasionally he gave hospi-tal property of small value to employees. Additional-ly, it is clear that Respondent, although aware ofprior occasions when Ward took jelly without payingfor it, did not consider the matter to be of grave im-portance. Thus, LaFrenere admitted that he had pre-viously been informed that Ward had been takingjelly without paying for it for "quite some time" be-fore he decided to do anything about the matter. Hefurther explained that he did not think it sufficientlyimportant to bring to Respondent's attention untilthe incident on February 8 because he saw "a lot ofthings" around the hospital which he did not report.In these circumstances, we conclude that Respon-dent merely seized upon the February 8 incident as apretext for suspending Ward, and that such conductclearly was part and parcel of Respondent's cam-paign against its employees in order to discouragetheir union activity. Accordingly, we find that Re-spondent by suspending Ward violated Section8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Niag-ara Falls Memorial Medical Center, Inc., NiagaraFalls, New York, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph l(c):"(c) In any other manner interfering with, coercing,or restraining employees in the exercise of rights guar-anteed them in Section 7 of the National Labor Rela-tions Act, as amended."2. Substitute the following for paragraph 2(a):"(a) Remove from its personnel files and recordsall references to the reprimands issued to Helen Leeon January 3 and 19, 1977: the reprimands issued toCheryl Cody on February 10 and May 1, 1977; thereprimands and suspension issued to Chester Clarkbetween October 1, 1976, and January 4, 1977; andthe suspension of Stephen Ward."3. Add the following as paragraphs 2(b) and (c)and reletter subsequent paragraphs accordingly:"(b) Make Cheryl Cody, Chester Clark, and Ste-phen Ward whole for any loss of earnings they mayhave suffered by reasons of the discriminationagainst them, plus interest."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.4. Substitute the attached notice for that of theAdministrative Law Judge.We have found that Ihis conduct by Bianca, as well as his remarks toWard in July and September 1976 were violative of Sec. 8(a)(I) of the Act.344 NIAGARA FALLS MEMORIAL MEDICAL CENTERAPPENDIXDECISIONNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WiLL NOT discriminatorily reprimand orsuspend employees, or unilaterally change theirworking conditions, or threaten to do so, to dis-courage membership in or support of Buffalo &Western New York Hospital & Nursing HomeCouncil, AFL-CIO, or any other union.WE WILL. NOT threaten employees with repri-sals because of their activities on behalf of theabove-named or any other union; prohibit em-ployees from talking about the Union in the ab-sence of a valid rule prohibiting union activity onworking time; deny employee requests for unionrepresentation at investigatory interviews whichthey reasonably believe might result in disciplinaryaction, or coercively interrogate employees abouttheir union activities.WE WILL NOT in any other manner interferewith, coerce, or restrain employees in the exer-cise of rights guaranteed in Section 7 of the Na-tional Labor Relations Act, as amended.WE WILL remove from our personnel files andrecords all references to the reprimands issuedto Helen Lee on January 3 and 19, 1977, and toCheryl Cody dated February 10 and May I,1977; WE WILL remove all copies of suspensionand reprimands issued to Chester Clark betweenOctober 1, 1976, and January 4, 1977: and wFWILL remove any and all references to the sus-pension of Stephen Ward.WE WILL make whole Cheryl Cody, ChesterClark, and Stephen Ward for any loss of earn-ings they incurred as a result of our discrimina-tion against them, plus interest.WE WILL restore the working conditions of thekitchen employees to what they were immedi-ately before the meeting of February 10, 1977,without depriving them of any privileges theynow enjoy.WE WILL, upon request, bargain collectively ingood faith with the above-named Union as thecertified representative of the employees in theappropriate unit of all full-time service andmaintenance employees concerning any' changesin their working conditions.NIAGARA FALLS MEMORIAL MEDICAL CENT-ER, INC.STATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard in Buffalo, New York, May 9-12,1977. The charge in Case 3-CA-6814 was filed and servedon the Respondent November 5, 1976; the complaint wasissued February 17, 1977. The original charge in Case 3-CA 6933 was filed February 25, and served February 28,1977: an amended charge was filed and served, and thecomplaint was issued, March 18, 1977. An order consoli-dating cases was also issued March 18, 1977. Pursuant tonotices of intention to amend issued May 2 and 5, 1977,the consolidated complaint was amended, and it was alsofurther amended, at the hearing. The Respondent dulyfiled answers, and amended its answers at the hearing.The issues are whether or not the Respondent violatedSection 8(a)(3) of the National Labor Relations Act by (I)issuing and/or placing reprimands or warning letters in thepersonnel file of employee Chester H. Clark Ill, suspend-ing him twice, issuing him an unsatisfactory evaluation,and denying his annual pay increase; (2) twice repri-manding employee Helen Lee: and (3) suspending StephenWard: violated Section 8(a)(3) and (5) by unilaterallychanging working conditions in retaliation against employ-ees' concerted union activities: and whether or not the Re-spondent violated Section 8(aX1) of the Act by threateningStephen Ward with possible reprisals for supporting theUnion, prohibiting employees from talking to other em-ployees, interrogating employees, and twice denying em-ployee Cheryl Cody's requests for union representation atdisciplinary interviews.For the reasons given below, I conclude that the Re-spondent committed some, but not all, of the violationsalleged.Upon the entire record., including the demeanor of thewitnesses, and after due consideration of the briefs filed bythe General Counsel and the Respondent, I make the fol-lowing:FINI)IN(iS OF FACT AND CONCLUSIONS OF LAWI JURISDICTIONThe Respondent is a nonprofit New York corporationengaged at its 621 Tenth Street, Niagara Falls, New York,facility and at other facilities as a private hospital. Duringthe past year. the Respondent received gross revenues inexcess of $250,000 and received goods and matenals val-ued in excess of $5,000 directly from outside the State ofNew York. The Respondent is therefore engaged in com-merce within the meaning of Section 2(6) and (7) of theAct, and it will effectuate the policies of the Act to assertjurisdiction in this proceeding.T' he (iencr;l ( Counsel', rnollon to correct errors in transcript is grantedin the absence of ipposillon345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI1. lABOR ORGANIZAtIONThe C'harging Party Union is a labor organization withinthe meaning of Section 2(5) of the Act.Ill1 tNFAIR LABOR PRA('II('iESA. BackgroundThe Respondent admits, and I find, that the followingpersons are its supervisors and agents:Donald Corey, hospital administratorWilliam Gi. Irr, vice president of plant servicesRobert Klumpp, vice president for patient servicesRonald Gates, director of personnelLeonard LaFrenere, director of maintenanceDominic Bianca. director of food servicesRonald Swader, director of environmental services(housekeeping)M. Latta, supervisorR. N. Stewart. supervisorThe Respondent employs approximately 1000 employeesof whom about 470 are service and maintenance. TheUnion's most recent campaign among the latter group (andthe technical employees) got under way in December 1975with the distribution of literature and the holding of em-ployee meetings. The Respondent conducted a vigorouscampaign against the Union, and a National Labor Rela-tions Board election was conducted September 16, 1976.The Union won the service-and-maintenance unit but lostthe technical unit: no objections were filed.2In early De-cember Union Representative William Yarmal gave theRespondent's attorney the names of a five-member, em-ployee-elected, negotiating committee, and obtained agree-ment for them to be excused from their duties for thatpurpose. Negotiations began later in December 1976 orearly in January 1977. At the time of the hearing, no agree-ment had been reached except that five stewards were ap-pointed, and acknowledged, and a grievance procedurewas put in effect covering suspension and discharge only,on March 7, 1977. Stephen Ward is chief negotiator andchief steward, and members of the negotiating committeeand stewards are Chester Clark, Helen Lee, Ruth Smith,and Pearlie Everett.B. Chester ClarkThe compliant alleges that the Respondent issued a writ-ten reprimand to Clark October 1, 1976, placed five previ-ous verbal reprimands in his personnel file October 12, is-sued a second written reprimand and suspended him for 5days November 4, gave him an unsatisfactory work evalua-tion November 12 resulting in a denial of his annual payincrease, and suspended him for 3 days January 4, 1977,because of his Union and concerted activity. The Respon-dent contends that Clark's work was inadequate and thathe was indifferent and irresponsible.2 T'he Respondent admits that the certified unit of all full-time and regu-larly scheduled part-tinme sern ice and maintenance employees is appropriateClark was hired as a carpenter in maintenance Novem-ber 12, 1975. At his employment interview Vice Presidentof Plant Services William Irr told him that although the jobcalled for a journeyman carpenter, the hospital was non-union and no union apprenticeship or union card was nec-essary as long as he could do a carpenter's job.3Clark's immediate supervisor throughout was LeonardLaFrenere. On December 26, 1975. he evaluated Clark asgood in all aspects of his work, and as a satisfactory em-ployee. Other than participating in a March 1976 generalwage increase, Clark has never received a pay raise.Clark became active in the Union campaign in April1976. He attended meetings, distributed literature, and ob-tained signatures on 100 union-authorization cards. Hewas on the committee to telephone employees during theweek before the election. He was a union observer at theelection which was held September 16. Vice President Irrand Director of Maintenance LaFrenere testified they be-came aware of Clark's union activity in July. Irr testifiedthat he was surprised to learn that Clark was an observer asIrr did not believe there was a need for a union at thehospital. It is clear that LaFrenere rode hard on the main-tenance employees, complaining about Clark's and ev-erybody else's work daily, saying he did not like somethingthat had been done, telling them to change it and do it in adifferent way, including complaining about their sloppyworkmanship and failure to clean up.On May 7, 1976, LaFrenere issued Clark a verbal repri-mand and gave him a copy, because he drove his truckacross the lawn. The reprimand states,The above mentioned employee has been advised thatthis reprimand constitutes a warning and a guide tofuture conduct. Continued violation will result in dis-ciplinary action possibly involving temporary suspen-sion without pay or discharge.On October 1, 1976, Irr and LaFrenere called Clark intothe office and handed him a written reprimand for disre-gard of hospital property and sloppy workmanship, de-tailed as discussed below. Clark read the reprimand andtold Irr and LaFrenere it was ridiculous, but LaFreneretold him his workmanship was sloppy, and he did not cleanup after himself, and did not use drop cloths.4Clark substantially conceded, and I find, that he com-mitted the errors attributed to him in the October I repri-mand, except for damaging the light fixtures in the instru-ment room. Thus, in March, when he and othermaintenance employees were doing construction work inthe offices of Dr. Macaluso and Dr. Mash, they used anantique desk as a work bench to lay their tools on untilLaFrenere told them to take their stuff off and put a pro-tective covering over the desk, and they failed to protectthe rug from debris and dust until LaFrenere admonishedthem to use drop cloths. The damage to the light fixtures inBased on Irr's testimony, which is more plausible than ('lark's version ofthis interview.4 I do not credit Clark's testimony that Irr and Lal:renere expressed op-position to C lark's prounion 'iews. Clark's testimony regarding his employ-ment interview with Irr has been found implausible above, and his de-meanor was not sufficiently impressive to offset their denials that the Unionwas mentioned and the absence of an tither evidence of antiunion remarksbh either of them346 NIAGARA FALLS MEMORIAL MEDICAL CENTERthe instrument room occurred in April or May while Clarkand two other employees were dropping the ceiling there:two of the new lights to be installed were delivered withbroken diffusers. When LaFrenere, upset over having toorder new ones, asked Clark how the diffusers were bro-ken, Clark said he did not know. Electrician Stephen Wardtestified he was responsible for installing these fixtures.Again in June, Clark and others failed to use drop clothsand to keep the area free from debris while working in Dr.Marino's office. Also while working on that job in June,LaFrenere remonstrated with Clark and maintenance manDominic Tolfa for breaking up salvageable pieces of wallboard, and, subsequently, for excessive use of new tile inrepairing the ceiling. On September 8, LaFrenere toldClark and Tolfa to stack old ceiling tiles they were replac-ing in the physical therapy room in the corner and to cleanup before they' left for the day; they stacked the tiles asinstructed but left without cleaning up. On September 21or 22. Clark failed to sand some storage shelves he built inthe X-ray room leaving them rough and splintered. Clarkclaimed he and others had built many X-ray storage cabi-nets the same way before without complaints. Also in Sep-tember, Clark was instructed to build a medicine cabinetwith a lock for the storage of drugs in the family practicecenter. Employees of the center complained to Vice Presi-dent Irr that the doors of the cabinet could be lifted outeven while locked. Irr explained to Clark how the cabinetshould have been built and instructed him to fix it.LaFrenere testified that the decision to issue the OctoberI reprimand was made when Irr told him about the inci-dent of the drug cabinet in the family practice center, andLaFrenere then informed Irr about the other incidents, forwhich he had given Clark verbal reprimands, all of whichwere then incorporated into the written reprimand. Theyconceded that none of the other employees involved in theincidents were given reprimands, and I do not credit theirtestimony that this was because Clark was in charge of theprojects. Clark testified, and in the absence of any testi-mony to the contrary, I find, that he was never told he wasin charge of any project.On October 12, 1976, five verbal reprimands by LaFren-ere were placed in Clark's file in the personnel office. Allreferred to incidents covered in the written reprimand ofOctober 1. There is no explanation as why the reprimandswere not put in the file until October 12. Although eachform states clearly on its face, "Forward to Personnel De-partment Immediately," LaFrenere could not say exactlywhen he wrote most of them up, what he did with them, orwhen they were forwarded to the personnel office. He con-ceded they should have been in the file by October 1.On about November 4, 1976, Irr sent for Clark and La-Frenere to come to his office where he handed Clark asecond written reprimand dated November 3 which carriedwith it a 5-day suspension without pay. Clark read over thereprimand, protested it was ridiculous, and charged man-agement with harassing him for his union activity. Hepointed to the second item on the reprimand, that he replacedsome porch steps without getting them painted, primed, orsealed before nailing them down, asked what it meant, andsaid he had done what his boss had told him to do. Theyinformed him, "that you always paint and prime steps be-fore they are put on .... They told me that the)' wereunhappy with my work since the last reprimand theygave.(Clark admitted all the incidents cited. Although Clarktestified he cut a carpet in Dr. Marino's office in June orJuly (before his first written reprimand) Irr testified he didnot hear about it until after Clark's October I reprimand.Clark testified he failed to report the cut because he as-sumed that LaFrenere's brother, who was working withC'lark and knew about his cutting the rug, would tell La-F:renere about it. The porch steps were built during Octo-ber. When he finished the job, LaFrenere asked him if hepainted them. Clark said he had not, as LaFrenere had notinstructed him to. LaFrenere said he should always paintsteps before they are built, but Clark testified that of thehundreds of houses he had built and remodeled, he hasnever seen steps painted before they are built. He claimedthe nails would spoil their appearance. With respect to thethird item on the reprimand. Clark testified that while hewas working on the steps, employee Richard Winker of-fered to carry the old boards to the alley. Although Clarkcautioned Winker that the nails had to be removed orpounded down, Winker either did not hear or ignored him.leaving the boards in the alley with the nails exposed creat-ing a safety hazard. Clark built some crooked sidewalkforms in October because, he said, no metal stakes wereavailable and the wooden stakes he used were ineffective inthe black top and stone base on which he had to work.LaFrenere sent him back the next day to straighten theforms, which he did without using any metal stakes. AboutOctober 22 Irr discovered Clark had mounted a bulletinboard with big heavy 16D coated nails when, according toIrr. it should have been screwed to the wall or suspendedwith picture-frame wire. Clark said he used a big nail be-cause there was only one stud in the wall, and that he hadpreviously hung a bulletin board with a 16D nail and noone had complained.On November 12. LaFrenere gave Clark his annual per-formance review., rating him marginal and commenting onhis sloppy workmanship and creating safety hazards. Clarkwas denied his l-year. 10-cent-an-hour wage increase.On January 4, 1977. LaFrenere handed Clark his thirdwritten reprimand and second suspension:On 1-4-77 you were working in the administrationarea & vour failure to clean up after the job hasbrought criticism to the dept from administration &Doctors.Clark had mounted plastic corner guards at II locationsthroughout the hospital, and left work without cleaning upthe plaster and dust which had fallen on the floor in eachplace. Clark testified he went by the housekeeping depart-ment at or about 3:40 p.m.. to tell them to vacuum but noone was there. and that he left work anyway as he knewthat housekeeping vacuumed after 3 p.m. everN da\. Clarkwas suspended for the 3 days.Chester (Clark testified that he was not aware of beingdisciplined for any of the above incidents when they hap-pened, except for the May 7 verbal reprimand. the OctoberI written reprimand, and the November 4 and January 4written reprimands and suspensions. He said he thought347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe May 7 reprimand was a written one, and that a verbalreprimand was only a chewing out of which no record wasmade. The record shows that other employees were givenverbal reprimands without receiving copies and sometimeswithout their knowledge. The personnel handbook states,under disciplinary procedure on p. 28, that "All discipli-nary action, including verbal reprimands, become a perma-nent part of the employee's personnel record," and the rec-ord shows that verbal reprimands of other employees werereduced to writing. Personnel Manager Ronald Gates testi-fied that "it is not the procedure to" give employees copiesof verbal reprimands (although some are) and that they arenot always forwarded to the personnel office at the time ofthe incident as they should be.The General Counsel contends that the complaintsagainst Clark were frivolous, unreasonable, and contraryto past practice and to the Respondent's treatment of otheremployees. She further contends that beginning shortly af-ter the Union won the election, the Respondent amassed alot of minor incidents, many of them previously known toit but not known to Clark as being the basis of reprimands,to build a case against Clark as a pretext for suspendinghim without pay and denying his annual wage increase, thereal motive for which was his union activity.The General Counsel's contentions are supported by thefollowing factors:(1) Clark was one of the two most active and aggressiveUnion advocates. (2) Other management officials of theRespondent are found below to have committed unfair la-bor practices. (3) The timing of Respondent's disciplinarysteps toward Clark coincide to some extent with the in-creasingly leading role Clark played in the union move-ment and the Respondent's knowledge of it. Thus, al-though Clark was presented with a copy of a verbalreprimand on May 7, before the Respondent becameaware of his union activity, no reference was made to hishaving been issued verbal reprimands for misuse of theantique desk or the broken light diffusers which had al-ready occurred. Nor were any of the subsequent incidentsemployed as an instrument for bringing to Clark's atten-tion the prior verbal reprimands until shortly after Clarkserved as a Union observer in the September 16 electionwhen an incident involving the drug cabinet was used asthe occasion for confronting him with the verbals, andwithin a month after that written copies of the old verbalreprimands were placed in his file and an additional listwas presented to him. His second suspension occurred af-ter he was known to have been elected to the Union negoti-ating committee. (4) The Respondent failed to explain thetiming of the date the old verbal reprimands were placed inthe file. (5) Clark clearly was not responsible for one of theincidents, the broken light diffusers, although he wasblamed for it instead of Ward who, if anyone, was respon-sible. (6) None of the other employees involved in some ofthe incidents was reprimanded, and I have rejected the Re-spondent's purported explanation, that Clark was the onein charge. (7) Some of the incidents seem too trivial to formthe basis of a reprimand, and there appears to be no clearpolicy with regard to the extent of cleanup expected of themaintenance employees.On the other hand, the following factors support the Re-spondent's defense:(I) There is no credited evidence of anti-union animuson the part of Irr or LaFrenere, who were solely responsi-ble for the disciplining of Clark, except for Irr's expressedview that a union was not needed at the hospital. (2) Clarkclearly was guilty in every instance but one of the miscon-duct with which he was charged. There is no indicationthat any of these incidents by themselves would have got-ten Clark into serious trouble. It was the cumulative effectof the incidents, some of which the Respondent consideredunworkmanlike carpentry, that was his downfall. Notbeing persuaded that the carpentry jobs were not per-formed in an unworkmanlike manner, I cannot say that theRespondent's view was unreasonable. (3) Although thegeneral cleanup policy for maintenance may have been un-certain, it is clear that Clark himself had been warned re-peatedly over this entire period about his failure to clean upand yet he continued to ignore the warnings, an indiffer-ence which culminated in his January 4 suspension forleaving dust and debris at I I different locations throughoutthe hospital. (4) This record does not justify a finding thatthe Respondent departed from an established uniformlyfollowed disciplinary procedure in its handling of Clark'scase; and he was not the only hospital employee who wasdisciplined, as reprimands, suspensions, and even dis-charges were not uncommon, nor was he the only onewho was given verbal reprimands without knowingabout it. (5) The timing theory is considerably weakenedby the fact that although the Respondent failed to resurrectClark's previous verbal reprimands for incorporation in theMay 7 reprimand, before it knew about his Union activity,it also failed to resurrect them and several subsequent ver-bals at its first opportunity after it had such knowledge, onSeptember 8 when he failed to clean the physical therapyroom, or at its first opportunity after he served as a Unionobserver at the election when he failed to sand the storageshelves in the X-ray room. Between then and the timeClark botched the drug-cabinet job, his participation inunion activities did not change. In all these circumstances,I find that although some of the factors involved in theRespondent's conduct toward Chester Clark on October Iand October 12 are suspicious, a preponderance of thecredible evidence fails to establish that any of the Respon-dent's conduct toward Clark was motivated by discrimina-tory considerations. Accordingly, I conclude that no viola-tion has been shown and this allegation must be dismissed.C. Helen LeeThe complaint alleges that the Respondent issued repri-mands to Helen Lee January 3 and 19, 1977, because of herunion activities. The Respondent contends that the con-duct, by its director of environmental services, RonaldSwader, were honest mistakes and not discriminatorily mo-tivated.Lee has been employed for 6 years as a cleaning lady.Before September 16, 1976 her union activity consistedonly of attending union meetings, but she was a union ob-server at the September 16 election, and in early Decembershe was elected a member of the negotiating committee onwhich she began to serve in late December or early Janu-348 NIAGARA FALLS MEMORIAL MEDICAL CENTERary. Her immediate supervisor is R. N. Stewart (who didnot testify) and her department head is Ronald Swader.Swader testified on direct examination that he was firstaware of Lee's Union activity on March 7, 1977, when hername was posted as a steward. On cross-examination, how-ever, he conceded he knew she was being excused afterDecember 1976 to attend negotiating sessions.Before the union campaign, Lee had been given onewritten reprimand, by Swader. in October 1975, for insub-ordination in refusing to clean extra rooms at the requestof a supervisor.Since the negotiations began, Swader has given Lee averbal reprimand and a "documentation." The verbal rep-rimand was dated January 3, 1977 and stated,Mrs. Lee was observed removing ornaments fromChristmas tree on her assigned floor. This is not in herjob description. As a result her work was being ne-glected.Lee testified that this incident occurred in late afternoonwhen she had only one more patient's room to clean andwas waiting for a visitor to leave that room. Rather thanremain idle, she began removing ornaments from theChristmas tree in the lounge. Swader came in and informedher that removing Christmas-tree ornaments was not in herjob description and to go back to her regular duties. Evad-ing repeated questions on cross-examination as to whetherhe knew Lee had rooms to clean at the time, Swader insist-ed she should have had rooms to clean but did not knowwhat if any duties she failed to perform that day. Lee testi-fied she had never seen a job description and Swader con-ceded he had never shown one to her. Lee testified that shehad performed all other work required of her that day. andafter Swader left the lounge, she merely waited for the visit-or to leave so she could clean the last patient's room. Swad-er conceded that maids were not to clean patients' roomswhile visitors were present and that it was Lee's duty tokeep the lounge clean, although he said floor clerks oraides generally take Christmas-tree ornaments down.On Monday, January 16. Lee became ill at work with afast heartbeat, an ailment she had in the past been treatedfor at the hospital emergency room and sent home fromwork. On this occasion, Lee left her work and went to thehealth nurse who directed her to the emergency room. Inthe emergency room, a physician advised her to see herown doctor. On her way out of the hospital, Lee advisedSupervisor Latta she had been to the emergency room andwas going home. Latta said all right and Lee punched out.leaving her vacuum cleaner unemptied. Lee visited herdoctor that afternoon and on his advice stayed home allday Tuesday. She returned to work Wednesday.On Wednesday, January 19, Swader summoned Lee tohis office and in the presence of Supervisor Stewart gaveher a written "documentation." which he construed as areprimand, for punching out without informing a supervis-or, and failing to empty her vacuum cleaner before she left.Swader testified he told Lee the rules required her to seekpermission from someone in authority before visiting thehealth nurse or the emergency room. He testified he didcheck with the emergency room and, "They said that shewas ill and being sent home." He conceded he would notexpect an employee suffering fast heartbeat to seek permis-sion to visit emergency, but claimed he was not aware Leehad a heart problem.The disciplining of this employee. who had received onlyone reprimand more than a year previously, during the 6years of her employment for this conduct was so clearlyunreasonable that the Respondent admits it was a mistake.I find that it was more than an "honest" mistake, however,as the Respondent contends. Swader's evasiveness in at-tempting to justify himself, and his attempt at downrightfalsehood about knowing of Lee's position as a member ofthe U.nion negotiatingcommittee, convinces me, even in theabsence of direct evidence of antiunion animus, that histrue motive was to punish or intimidate her because of hercommittee membership. I conclude that Swader therebydiscriminated against Lee to discourage her union activity,in violation of Section 8(a)(3) and (I) of the Act.5D. Stephen WardThe complaint alleges that the Respondent suspendedWard on January 8. 1977 because of his union activity. TheRespondent asserts that Ward was suspended for stealingfood from the hospital cafeteria.Ward has been employed by the Respondent for 6 yearsas an electrician under the supervision of Leonard LaFren-ere and William Irr. He never received a reprimand. He isa board member of the hospital credit union, an activemember of its communications council and safety-inspec-tion team. and has received commendations for his workon the United Way Fund drives and for founding the spe-cial memorial care fund.Ward was one of the most active union advocates, at-tending meetings, passing out approximately 200 authori-zation cards, and obtaining employee signatures on 100cards. Ward was the chief Union observer at the Septem-ber 16 election, and became its chief negotiator.Ward testified without dispute and I find that in July1976. Director of Food Services Dominic Bianca told him,"1 heard )ou are pushing the Union." and when Wardresponded he would decide whether or not the Union wasgood for him, Bianca said. "Things are going to changearound here if the Union gets in: You would be a damnfool if you vote for the Union." In August, when Ward wasworking in the special procedures department two nursesasked him, in LaFrenere's presence. how the Union wasgoing, and a week later LaFrenere told him if he wanted totalk about the Union. to do it on his own time, and not onthe hospital's time.,On the day after the election, Ward testified, and I findin the absence of a flat denial, that Bianca told him. "Youthink you're a big hero now because you won the election,let's wait six months from now and see if you are a bighero."The events of FebruarN I are not substantially disputed.See iShairatu I)lA nn Mintrig ( orproratio:n (Iron Aing Branch), 362 F 2d 466.47( (('A. 9, 19,6)° Baed ,m Ihe iist111o1i~ of L.al recre whorm I hae c.redited aboveWard i neot crediled where hi, teostimon is contradlcted hb 1linesses morehelievabl e ih an he349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Ward was in the kitchen on assignment, two em-ployees, Carol Giariano and Mary Battalgia, engaged himin conversation for 2 to 10 minutes. Shortly after that, Bi-anca called the two into his office. Bianca asked Giarianoif she had been talking about the Union; she denied it;Bianca told her when Ward was in the kitchen he had workto do. Bianca asked Battalgia what she had been talking toWard about; she replied it was idle conversation; Biancatold her not to talk to Ward while he was in the kitchen.Neither of the two employees had been prohibited fromtalking to anyone before.It is substantially undisputed that on February 8 Wardwent to the hospital cafeteria on his coffee break just be-fore 10 a.m., as usual. About 5 minutes after he joinedother maintenance employees at a table, Bianca and VicePresident Irr requested him to follow them to the office. Inthe office, Bianca accused Ward of taking jelly he did notpay for. Ward responded, "Can you prove that?" Biancasaid he had seen Ward do so. Irr suspended Ward pendingdischarge until further notice, and accompanied him out ofthe hospital. On the way out, Ward asked Irr, "Do yourealize what effect this is going to have on my wife andchildren?"After a conference with union representatives, the Re-spondent decided on a 3-1/2 day suspension.Ward testified he did not steal the jelly, and explainedthat the reason he did not deny it at the time was that "itwas an obvious concoction." He also explained he madethe remark about his wife and children because "anyonewho loses their job, it would have quite an adverse effecton their wife and family."The Respondent presented evidence that Leonard La-Frenere had told Vice President Irr in late January thatLaFrenere's brother, a maintenance employee, had said itwas well known throughout the maintenance shop thatWard had been taking jelly out of the cafeteria for sometime without paying for it. Irr, who was responsible forsecurity, subsequently reported this to Administrator Co-rey. Corey then passed the intelligence along to Biancawho was repsonsible for the cafeteria. Bianca and RoseHeiman, a 50-year employee of the hospital who was cafe-teria supervisor and cashier, both testified that Bianca re-quested her to watch Ward when he went through the cafe-teria line February 7. Both testified they saw Ward pockettwo packages of jelly worth about 3 cents each. He paid thecashier 21 cents, the price of coffee and toast which he hadon his tray. Bianca followed Ward and observed him at atable spreading the jelly on his toast. The next morning.Bianca again requested Heiman to watch Ward; both Hei-man and Bianca watched him; both saw him put two packsof jelly in his pocket. He checked through without payingfor it. It was after this that Bianca asked Irr to accompanyhim to Ward's table in the cafeteria, where they claimedthey observed jelly containers on the tray, and they re-quested Ward to accompany them to the office, with theresults discussed above.Employees Randall Clark and Vennie Moore testifiedthey were in the cafeteria line with Ward on February 8but did not see him take any jelly. Employee AloysiusKnoll and Randall Clark testified they regularly shareWard's table at coffee break. Knoll said he has reason toobserve Ward's eating habits, as they both have high bloodpressure, and that he never saw Ward eat jelly; and he didnot eat any February 7 or 8. Randall Clark testified he hasknown Ward to have jelly on coffee break occasionally,but he did not have any on February 8.After careful examination of all the testimony taken re-garding this matter, I am convinced and find that Warddid indeed steal the jelly. In all the circumstances I agreewith Respondent that he would have denied it at once if hehad not done so. Moreover, I cannot help note that inmentioning the effect of his suspension on his family hewas concerned not with the damage to his reputationcaused by being called a petty thief, but of his loss of in-come. Even though Ward's record of job performance andcharitable activities at the hospital was superior, these factsdo not necessarily correlate wholly with honesty and truth-fulness. On the other hand, Heiman's demeanor was thatof a truthful person, and Bianca, although strongly antiun-ion, was not shown to be untruthful. Both were in positionsto see what happened. Ward's colleagues, on the cafeterialine and at the table, were not conscious at the time, asBianca and Heiman were, of the jelly issue and I believeWard could have pocketed it without being seen by Ran-dall Clark or Vennie Moore, and that Clark and Knoll(who were somewhat inconsistent about Ward's jelly-eat-ing habits) had no reliable memory of whether or not heate jelly on February 7 and 8.The issue then is whether Irr and Bianca seized upon atrifling matter as a pretext for disciplining Ward. It is truethat Ward was the leader of the union movement, as Irrand Bianca knew. Moreover, Bianca was strongly anti-union, and, as found below, he interfered with the Unionactivities of employees including Ward whom he threat-ened right after the election. However, although Biancahad no authority to discipline Ward, he was carrying outhis responsibilities when, upon being tipped off by the hos-pital administrator, he confirmed with the support of hiswitness, that Ward was stealing jelly from the cafeteria,and when he reported it to Irr. Irr had the disciplinaryauthority, and although he knew about Ward's Union lead-ership, and probably of Bianca's antiunionism, there is nocredible evidence that Irr harbored any antiunion animus.Moreover, Irr was confronted with evidence, which Warddid not deny and which, I have found, was true. Would Irr,absent Ward's known Union leadership, have meted outless severe discipline or none at all to Ward because of hislong superior service? The personnel handbook lists theft acause of immediate discharge at the first offense. AlthoughDirector of Maintenance LaFrenere gave hospital propertyof small value to employees upon occasion, there is noindication that stealing by employees was tolerated or thatWard was treated differently from any other employee insimilar circumstances. Although the value of the four pack-ets of jelly Ward was observed taking was small, the Re-spondent was justified, in my opinion, in taking a seriousview of theft regardless of the value and regardless ofWard's previous good record and his leadership in theUnion.In all the circumstances, therefore, I find that a prepon-derance of the credible evidence fails to support the allega-tion that Ward was disciplined because of his union activi-350 NIAGARA FALLS MEMORIAL MEDICAL CENTERties and I conclude that it should be dismissed.E. Unilateral Change in Working ConditionsThe complaint alleges and the answer denies that onFebruary 10. 1977 Director of Food Services Biancathreatened the kitchen employees with retaliation becausethey engaged in concerted activity in support of the Union,and unilaterally changed their working conditions by abol-ishing certain privileges in retaliation against them andwithout bargaining with the Union, in violation of Section8(a)(1), (3), and (5) of the Act.At a union meeting held after Ward was suspended,Representative Yarmal directed the members to boycottthe hospital cafeteria, and to ask for a receipt for anythingthey did purchase so that, Yarmal explained, they wouldhave proof of payment if they were accused of stealing.The next day, February 10, three employees, Cheryl Cody.,Joanne Beningo, and Lampkin purchased coffee in the caf-eteria and asked the cashier, Rose Heiman, for receipts.About 11:30 that morning, Bianca called a meeting ofabout 40 kitchen employees: Based on the accounts of em-ployees Joanne Beningo and Cheryl Cody and of Supervis-or Bianca which did not vary in essential respects, I findthat Bianca told the employees they thought they were cuteasking Rose Heiman for a receipt for a 10-cent cup ofcoffee, but he could be cute, too; he had given them privi-leges but that was going to change; employees would domore cleaning, personal telephone calls would no longer bepermitted, and employees would be restricted to the kitch-en except when on break which could be taken only in thecafeteria.After these meetings, the kitchen employees were no longerallowed to drink pop or coffee for a short period after clearingthe lunch belt but were required to spend the time cleaning,no longer allowed to go anywhere except the cafeteria onbreak, and personal telephone calls and bathroom privilegeswere restricted.Bianca and Beningo testified Bianca calls such meetingsabout once a month when the kitchen got dirty, to jack theemployees up on their cleaning habits, and three or fourtimes a year he tells the employees he is not going to givethem privileges if they do not shape up.The conduct of Bianca on February 10 was clearly not amere continuation of his past practice of calling meetingsand tightening up on the rules because employees had beengoofing off. The February 10 meeting was called and moreonerous rules were imposed solely because three employeeshad requested receipts for coffee as advised by their unionrepresentative at a union meeting after the union leaderwas suspended. I find that the three employees were en-gaged in concerted union activity in requesting the re-ceipts, and I conclude that Bianca's threatening remarksand unilateral changes in working conditions in retaliationtherefor constituted violations of Section 8(a)(1), (3), and(5) of the Act, as alleged in the complaint.F. Interference, Restraint, and CoercionThe complaint alleges in effect and the answer deniesthat Director of Food Services Bianca threatened StephenWard with possible reprisal because of union activity onSeptember 17, 1976; interrogated Carol Giariano and pro-hibited Giariano and employee Mary Battaglia from talk-ing with other employees because of union activity on Feb-ruary 1; that Bianca and Personnel Director Ronald Gatesdenied employee Cheryl Cody's request for union represen-tation at an interview on February 10, 1977. which resultedin disciplinary action; and that Bianca and Vice Presidentfor Patients Services Robert Klumpp denied Cody's re-quest for union representation at an interview which result-ed in disciplinary action on May 4, 1977.The allegation that Bianca threatened Ward on Septem-ber 17, 1976 is based on the statement I have found Biancamade to Ward on that date, the day after the election,"You think you're a big hero now because yvou won theelection, let's wait six months from now and see if you arestill a big hero." This is an implied threat, and it coercedWard in the exercise of his rights under Section 7 of theAct. I conclude that it violated Section 8(a)( I). In addition.Bianca interrogated Ward, and threatened him in July1976. Although not specifically alleged, this incident wasfully litigated, and I conclude that it also constituted aviolation of Section 8(a)(1).7di3anca's alleged interrogation of and interference withGiariano and Battaglia are based on the facts, as foundabove, that on February I he asked Giariano if she hadbeen talking to Ward about the Union, and told the twoemployees not to talk to Ward while he was in the kitchen.This conduct constituted coercive interrogation of Giari-ano, and, in context and in the absence of a valid ruleprohibiting union activity on working time, also consti-tuted interference. I conclude that the Respondent therebyfurther violated Section 8(a)(1) of the Act.Earlier in the morning of February 10, the same day thatBianca called the employee meeting discussed above, hecalled kitchen employee Cheryl Cody out of the ladies'room where she was conferring with employee DianeGreen. and took her to Personnel Director Ronald Gates'office. On the way. Bianca accused Cody of pulling peopleoff the job, taking too many and too long breaks, being alousy worker, calling in sick too much, and said she shouldbe canned. When they arrived in Gates' office, Gates wason the telephone. Codv told Bianca she wanted someone inthere with her, a representative. Bianca instructed her to sitdown and shut up. and told Gates he wanted her warned.Cody's request for a representative was ignored.8As a re-sult of this interview. Cody received a written reprimandsigned by Bianca for neglect of duty. which contained thefollowing language:The above-mentioned employee has been advised thatthis reprimand constitutes a warning and a guide tofuture conduct. Continued violation will result in dis-ciplinary action possibly involving discharge.A few months later, on Wednesday, May 4, 1977, Codywas summoned to Bianca's office again, where she foundLa-renere's remark to Ward in Aufust vas neither alleged to he a Solatioin nor full\ litigated' Based chiefl\ on (Codx's credited testimions Bianca did not dens that(Cods requcted representation and GCatles .,as uncertain in the point ('odsexplainedthatb eachrequestforrepresentationsheintended. I nion tesardl351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBianca, Vice President Klumpp, and Bianca's secretary,Shirley Lloyd. Bianca questioned Cody about being offsick the preceding Thursday through Sunday. He said shewas seen out driving with her boyfriend on Sunday. Codydenied it and told Bianca it was not any of his business.Bianca responded, "Well, we're going to talk to Mr.Klumpp." Cody told him she would want a representative,and returned to work. Fifteen minutes later Lloyd came tothe dishroom and told Cody she was to come to Klumpp'soffice. On the way, Cody asked Lloyd if there was going tobe someone there to represent her and Lloyd said she didnot know, to ask when she got there. In Klumpp's office,Klumpp conceded, Cody requested representation at themeeting. The request was denied, Klumpp said, becausethe interim agreement with the Union provided for repre-sentation "for suspension and discharge only.... Thiswas a fact-finding inquiry about her whereabouts on thatSunday." Cody admitted, in his meeting, that she had beenout in her car with her boyfriend that Sunday. As a resultof the meeting, Gates testified, Cody "was given a verbalreprimand or a warning. .... For lying about her wherea-bouts on that Sunday," and that she was deprived of Iday's sick leave and not paid for Sunday. Personnel Direc-tor Gates conceded that a verbal reprimand is the firststage of the disciplinary procedure, and that it can be "thebeginning of a very serious type of discipline."It is well established that an employer's denial of anemployee's request that her union representative be presentat an investigatory interview which the employee reason-ably believed might result in disciplinary action constitutesan unfair labor practice in violation of Section 8(a)(1) ofthe Act.9That Cody reasonably believed that these inter-views might result in disciplinary action is clearly estab-lished by the evidence including the fact that disciplinaryaction was indeed taken against her on both occasions. Herstatutory right to be represented upon request clearly hadnot been waived by the interim agreement between theUnion and the Respondent setting up a grievance proce-dure applicable only to suspensions and discharges.Accordingly, I conclude that the Respondent violatedSection 8(a)(1) by denying Cody's requests for representa-tion at the disciplinary meetings of February 10 and May4, 1977.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the Act, I recommend that the Respondent be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having found that the Respondent violated Section8(a)(1) of the Act by reprimanding Cheryl Cody and deny-ing her a day's sick-leave pay, I recommend that the Re-spondent remove the reprimands dated February 10, andMay 1, 1977, from its files and pay her one day's pay plusinterest at 7 percent a year from the date of the first payday after Sunday, May 1, 1977.°0N. L R.B. v. J Weingaorten. Inc. 420 U.S. 251 (1975); Climax. Molhbde-num (onlpan,. a Divi.ion of Alma.. Inc.. 227 NLRB 1189 (1977).it) Florida Srteel ( orporation, 231 NLRB 651 (1977). Although the GeneralHaving found that the Respondent violated Section8(a)(3) of the Act by reprimanding Helen Lee, I recom-mend that the Respondent remove from its files the repri-mands dated January 3 and 19, 1977.Having found that the Respondent violated Section8(a)(3) and (5) by unilaterally changing working conditionsof kitchen employees February 10, 1977, in retaliation fortheir union activities, I recommend that working condi-tions be restored to what they were immediately before thechange, and that the Respondent bargain in good faithwith the Union in the appropnate unit of all full-time andregularly scheduled part-time service and maintenance em-ployees concerning any changes in working conditions inthe future. Nothing in my recommended Order shall beconstrued as depriving employees of any privileges theymay now enjoy.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER PIThe Niagara Falls Memorial Medical Center, Inc., Niag-ara Falls, New York, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discriminatorily reprimanding employees, or unilat-erally changing their working conditions or threatening todo so, to discourage membership in or support of Buffalo& Western New York Hospital and Nursing Home Coun-cil, AFL-CIO, or any other union.(b) Threatening employees with reprisals because oftheir activities on behalf of the above-named Union or anyother union, prohibiting employees from talking about theUnion in the absence of a valid rule prohibiting union ac-tivity on working time, denying employee requests forUnion representation at investigatory interviews whichthey reasonably believe might result in disciplinary action,or coercively interrogating employees about their union ac-tivities.(c) In any like or related manner interfering with, coerc-ing, or restraining employees in the exercise of rights guar-anteed them in Section 7 of the National Labor RelationsAct, as amended.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Remove from its files the reprimands issued to HelenLee on January 3 and 19, 1977; remove the reprimands ofCheryl Cody dated February 10 and May 1, 1977, and payher I day's pay plus 7-percent interest.(b) Restore the working conditions of the kitchen em-ployees to what they were immediately before the meetingof February 10, 1977, without depriving them of any privi-leges they may now enjoy.Counsel requested 9-percent interest, I am required to follow the Board.Io.wa Beef Packers, Inc.. 144 NLRB 615 (1963).H In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions. and Order, and all objections thereto shall bedeemed waived for all purposes.352 NIAGARA FALLS MEMORIAL MEDICAL CENTER(c) Upon request, bargain collectively in good faith withthe above-named Union in the appropriate unit of all full-time and regularly scheduled part-time service and mainte-nance employees concerning any changes in their workingconditions.(d) Post at its hospital in Niagara Falls, New York, cop-ies of the attached notice marked "Appendix." 12 Copies ofsaid notice, on forms provided by the Regional Director2 In the event that this Order is enforced hby a Judgment of a UInitedStates Court of Appeals. the words in the notice reading "Posted hs Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."for Region 3, after being duly signed by an authorized rep-resentative of the Respondent. shall be posted by it imme-diately upon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondent;' insure that the notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director of Region 3, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS AL SO ORDERED that the complaint be, and it hereby is.dismissed insofar as it alleges violations of the Act notfpund herein.353